UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. )* Quicksilver Resources Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 74837R104 (CUSIP Number) December 31, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) þ Rule 13d-1(c) o Rule 13d-1(d) * This Schedule 13G constitutes Amendment No. 1 to the Schedule 13G on behalf of Fortress MK Advisors LLC, FIG LLC, Fortress Operating Entity I LP, FIG Corp. and Fortress Investment Group LLC (the “Fortress 13G”), and Amendment No. 3 to the Schedule 13G on behalf of Mount Kellett Capital Management LP (the “Mount Kellett 13G”). This Schedule 13G constitutes an amendment and restatement of the Fortress 13G and the Mount Kellett 13G in their entirety. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of the section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 74837R104 1 NAME OF REPORTING PERSON Mount Kellett Capital Management LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0% 12 TYPE OF REPORTING PERSON 1A CUSIP No. 74837R104 1 NAME OF REPORTING PERSON Fortress MK Advisors LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0% 12 TYPE OF REPORTING PERSON OO CUSIP No. 74837R104 1 NAME OF REPORTING PERSON FIG LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0% 12 TYPE OF REPORTING PERSON OO CUSIP No. 74837R104 1 NAME OF REPORTING PERSON Fortress Operating Entity I LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. 74837R104 1 NAME OF REPORTING PERSON FIG Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0% 12 TYPE OF REPORTING PERSON CO CUSIP No. 74837R104 1 NAME OF REPORTING PERSON Fortress Investment Group LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0% 12 TYPE OF REPORTING PERSON OO ITEM 1(a) Name of Issuer Quicksilver Resources Inc. ITEM 1(b) Address of Issuer’s Principal Executive Offices 801 Cherry Street Suite 3700, Unit 19 Fort Worth, Texas 76102 ITEM 2(a) Name of Person Filing This statement is filed by: (i) Each of Mount Kellett and Fortress MK, which respectively, through one or more intermediate entities, provide joint investment advisory and other joint services to the Funds and may therefore be deemed to beneficially own the Common Shares beneficially owned thereby; (ii) FIG is the holder of all of the issued and outstanding interests in Fortress MK and may therefore be deemed to beneficially own the Common Shares beneficially owned thereby; (iii) FOE I is the holder of all the issued and outstanding interests of FIG and may therefore be deemed to beneficially own the Common Shares beneficially owned thereby; (iv) FIG Corp. is the general partner of FOE I and may therefore be deemed to beneficially own the Common Shares beneficially owned thereby; and (v) Fortress is the holder of all the issued and outstanding shares of FIG Corp. and may therefore be deemed to beneficially own the Common Shares beneficially owned thereby. The Joint Filing Agreement among the Reporting Persons to file this Amendment to Schedule 13G jointly in accordance with Rule 13d-1(k) of the Exchange Act was filed as Exhibit 99.1 to Amendment No. 1 to Schedule 13G, filed August 7, 2015 and is incorporated herein by reference. ITEM 2(b) Address of Principal Business Office or, if None, Residence The address of the principal business office of each Reporting Person is: c/o Fortress Investment Group LLC, 1345 Avenue of the Americas, 46th Floor, New York, NY 10105. ITEM 2(c) Citizenship See Item 4 of each of the cover pages. ITEM 2(d) Title of Class of Securities Common Stock ITEM 2(e) CUSIP No. 74837R104 ITEM 3. If This Statement is Filed Pursuant to Section 240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: Not applicable. ITEM 4. Ownership (a) Amount Beneficially Owned:see Item 9 of each of the cover pages. (b) Percent of Class:see Item 11 of each of the cover pages. (c) Number of Shares as to which such person has: (i) sole power to vote or to direct the vote:see Item 5 of each of the cover pages. (ii) shared power to vote or to direct the vote:see Item 6 of each of the cover pages. (iii) sole power to dispose or to direct the disposition of:see Item 7 of each of the cover pages. (iv) shared power to dispose or to direct the disposition of:see Item 8 of each of the cover pages. ITEM 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following.þ ITEM 6. Ownership of More Than Five Percent on Behalf of Another Person Not applicable. ITEM 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. ITEM 8. Identification and Classification of Members of the Group Not applicable. ITEM 9. Notice of Dissolution of Group Not applicable. ITEM 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 12, 2016 MOUNT KELLETT CAPITAL MANAGEMENT LP By: Mount Kellett Capital Management GP LLC, its general partner By: /s/ Jonathan Fiorello Name: Jonathan Fiorello Title: Authorized Signatory FORTRESS MK ADVISORS LLC By: /s/ David N. Brooks Name: David N. Brooks Title: Authorized Signatory FIG LLC By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary FORTRESS OPERATING ENTITY I LP By: FIG Corp., its general partner By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary FIG Corp. By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary FORTRESS INVESTMENT GROUP LLC By: /s/ David N. Brooks Name: David N. Brooks Title: Secretary
